280 F.2d 433
TIDEWATER OIL COMPANYv.Dennis F. WALLER.
No. 6409.
United States Court of Appeals Tenth Circuit.
June 25, 1960.

Appeal from the United States District Court for the Northern District of Oklahoma.
Covington & Gibbon, Tulsa, Okl., for appellant.
Floyd L. Walker, Tulsa, Okl., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS, Circuit Judge.
PER CURIAM.


1
Appeal dismissed on motion of appellee, on the ground that the order appealed from was an order granting a motion for a new trial and was not a final and appealable order.